UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4557



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBIELL DEANGELO JAMES,

                                              Defendant - Appellant,

          and


ACE BONDING,

                                                 Party in Interest.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (6:03-cr-000148-MBS)


Submitted:   January 31, 2007              Decided:   March 5, 2007


Before WILKINSON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Beattie B. Ashmore, PRICE, PASCHAL & ASHMORE, P.A., Greenville,
South Carolina, for Appellant. Reginald I. Lloyd, United States
Attorney, E. Jean Howard, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

              Robiell Deangelo James pled guilty to possession of more

than five grams of crack with intent to distribute, 21 U.S.C.A.

§ 841 (West 1999 & Supp. 2006), and was sentenced to a term of 168

months imprisonment.         On the same day as his guilty plea, James was

acquitted of violating 18 U.S.C.A. § 924(c) (West 2000 & Supp.

2006), in a bench trial.                 We affirmed James’ sentence, United

States v. James, 118 F. App’x 686 (4th Cir. 2004) (No. 03-4950),

but   on    rehearing      we     vacated    the   sentence    and   remanded    for

resentencing consistent with United States v. Booker, 543 U.S. 220

(2005).      United States v. James, 132 F. App’x 436 (4th Cir. 2005)

(No. 03-4950).          On remand, the district court again imposed a

sentence of 168 months imprisonment.               James appeals the sentence,

again      contending      that    the    district   court     clearly   erred    in

determining that he was responsible, for sentencing purposes, for

213.45 grams of crack, an amount that gave him a base offense level

of 34.       U.S. Sentencing Guidelines Manual § 2D1.1(c)(3) (2005)

(150-500 grams of crack).                He also argues that his sentence is

unreasonable.        We affirm.

              When   the    facts     are    disputed,   the    district   court’s

determination of the drug amount attributable to the defendant is

reviewed for clear error.             United States v. Fullilove, 388 F.3d

104, 106 (4th Cir. 2004).                James argues that the district court

failed to explain adequately how it arrived at 213.45 grams of


                                          - 3 -
crack at either sentencing hearing, that the evidence did not

support a finding that he was responsible for more than the

approximately 46 grams of crack he admitted distributing when he

entered his guilty plea, and that the court erred in converting

$3992 in cash found in his home to crack.                We agree that the

district court’s method of calculating 213.45 grams was never made

clear on the record, and is not immediately evident from the

information before the court.           We cannot say, however, that the

district court clearly erred in concluding that a base offense

level of 34 applied, because undisputed evidence before the court

supported a finding that James was responsible for distributing

more than 150 grams of crack.

             First, James admitted that he distributed approximately

46 grams of crack to confidential informant Rosalia Choice on

September 18, 2002, in a recorded transaction. Second, in the same

recorded transaction, Choice paid James $600 in recorded funds for

crack he had previously fronted to her. Third, James stipulated at

his guilty plea hearing that $3992 which was seized in a search of

his house on September 18, 2002, was the proceeds of drug sales.

This amount included the $600 in recorded funds supplied to Choice

before the controlled transaction. If the whole $3992 is converted

to   crack   using   the   price   of   $1000   per   ounce   that   the   Drug

Enforcement Administration recommended to the probation officer,

and which James argues should have been used by the district court,


                                    - 4 -
the money converts to 113 grams of crack.              This amount, added to

the 46 grams of crack James admitted selling at the Rule 11

hearing, produces a total of 159 grams of crack.                   James did not

dispute that, during the controlled transaction, he accepted $600

from Choice for crack previously fronted to her.              Therefore, using

the most conservative calculation, and one which does not rely on

any unproven allegations made by Choice, we conclude that a base

offense level of 34 was properly applied.

             James also maintains that his sentence is unreasonable.

We review a post-Booker sentence “to determine whether the sentence

is within the statutorily prescribed range and is reasonable.”

United States v. Moreland, 437 F.3d 424, 433 (4th Cir.) (internal

quotation marks and citation omitted), cert. denied, 126 S. Ct.

2054 (2006).     “[A] sentence within the proper advisory Guidelines

range is presumptively reasonable.”             United States v. Johnson, 445

F.3d 339, 341 (4th Cir. 2006) (citations omitted).                 “[A] defendant

can only rebut the presumption by demonstrating that the sentence

is unreasonable when measured against the [18 U.S.C.A.] § 3553(a)

[West     2000   &    Supp.   2006)]      factors.”       United      States   v.

Montes-Pineda,       445   F.3d   375,    379   (4th   Cir.   2006)    (internal

quotation marks and citation omitted), petition for cert. filed, __

U.S.L.W. __ (U.S. July 21, 2006) (No. 06-5439).

            A post-Booker sentence may be unreasonable for procedural

and     substantive    reasons.      “A    sentence    may    be    procedurally


                                     - 5 -
unreasonable, for example, if the district court provides an

inadequate statement of reasons . . . .                 A sentence may be

substantively unreasonable if the court relies on an improper

factor    or   rejects    policies   articulated   by    Congress      or   the

Sentencing Commission.”        Moreland, 437 F.3d at 434 (citations

omitted).      “[A] district court’s explanation should provide some

indication (1) that the court considered the § 3553(a) factors with

respect to the particular defendant; and (2) that it has also

considered the potentially meritorious arguments raised by both

parties   about      sentencing.”     Montes-Pineda,     445    F.3d   at   380

(citations omitted).       “[I]n determining whether there has been an

adequate explanation, [this Court does] not evaluate a court’s

sentencing statements in a vacuum.”          Id. at 381.       Rather, “[t]he

context surrounding a district court’s explanation may imbue it

with enough content for [this Court] to evaluate both whether the

court considered the § 3553(a) factors and whether it did so

properly.”     Id.

            Here, the district court stated that it had considered

the § 3553(a) factors before the sentence was imposed.                   James

attempts to rebut the presumption of reasonableness by asserting

that the district court failed to “meaningfully” consider the

following § 3553(a) factors: (1) he had no prior offenses that were

counted in his criminal history; (2) he had a good record during

his incarceration and had completed numerous classes; (3) he had


                                     - 6 -
strong family ties; (4) he had accepted responsibility for the drug

offense; and (5) he had been acquitted of the firearm charge.         We

conclude that none of these factors is sufficient to rebut the

presumption that his sentence is reasonable.

           We therefore affirm the sentence imposed by the district

court.   We grant James’ motion for leave to file a supplemental

brief, but find no merit in the issues he raises.       We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                                AFFIRMED




                                  - 7 -